Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
[0016]: “cancel cell lines” seems to be a typo and should be “cancer cell lines”.  
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of copending Application No. 17/133101 (reference application); published as US 20210187021 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim(s) is/are broader than the corresponding claim(s) in the reference application and thus the corresponding claim(s) is/are a species of the more generic instant claim(s). It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Instant claim 1 is broader and thus not patentably distinct from 17/133101 claims 1-2;
Instant claim 2 is broader and thus not patentably distinct from 17/133101 claim 2.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said predicted CAP effectiveness" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said first cancel cell line" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is noted that lines 3-4 recites “a first cancer cell line”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) collection and analyzing of data and applying a mental process of choosing the appropriate settings for a particular cell line based on a law of nature. 
Step 1: Is the claim(s) to a process, machine, manufacture or composition of matter? 
Yes, the instant claims are to a process (method).
Step 2A (Prong 1): Does the claim(s) recite an abstract idea, law of nature, or natural phenomenon? 
Yes, the instant claim(s) recite applying cold atmospheric plasma settings for a particular cell line (claims 1-2), the settings are determined based on H2O2 consumption rate (claims 3-6) of the cell line(s) which is an application of a law of nature in a mental process.
Step 2A (Prong 2): Does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
No, the recited elements of “computing device” and “database” (claims 1-2) and cell culturing media with CAP and H2O2 (claim 6) are well-known technology. Merely collecting the necessary data using known, generic sensors (or other data gathering components) only amounts to insignificant extrasolution activity; see MPEP § 2106.05(g).  The fundamental data collection and processing steps performed by Applicant's claimed invention could theoretically be carried out manually by a person.  Applicant's claimed invention does not affect/change the functionality of the technology being used. Rather, Applicant's claimed invention uses the claimed technology for its standard, well-known purpose, e.g. known sensors are used to collect data which they are known to be capable of collecting, known generic processing circuitry is used to perform data calculations/ comparisons, etc. Applicant's invention does not result in improved performance of the sensors, the processing circuitry, etc.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
No, in addition to the relevant discussion in Step 2A, prong 2 above, please note, as explained in MPEP § 2106.05(I) (A), limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include those listed therein.
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are well-known, routinely-used generic devices/technologies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 20180117249 A1; 5/3/2018) in view of Keidar (US 20140378892 A1; 12/25/2014; cited in IDS).
Regarding claim 1, Pennington teaches a method for applying treatment to target tissue comprising:
selecting through a graphical user interface a particular cancer cell line associated with target tissue ([0114] “user can enter the type of cancer and/or stage and receive a recommended protocol”);
retrieving, with said computing device, settings data from a database of cell line data and associated settings data in a storage ([0114] “checking a database”); and
applying, with said computing device, said retrieved settings data ([0114]; [0116]; [0121]).
Pennington does not teach
a method for applying cold atmospheric plasma treatment to target tissue comprising:
applying, with said computing device, said retrieved settings data to a cold atmospheric plasma system.
However, Keidar teaches in the same field of endeavor (Abstract) applying cold atmospheric plasma system to treat cancer to target tissue with different settings (Fig. 4-5; [0003]; [0009]; [0026]; [0028]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Pennington to include cold atmospheric plasma as taught by Keidar because this is an effective cancer treatment ([0009]).

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington (US 20180117249 A1; 5/3/2018) in view of Keidar (US 20140378892 A1; 12/25/2014; cited in IDS) and further in view of Girard (Synergistic Effect of H2O2 and NO2 in Cell Death Induced by Cold Atmospheric He Plasma; Published 7/1/2016).
Regarding claim 2, Pennington teaches a method for applying treatment to target tissue comprising:
generating a database of cancer cell lines and associated settings ([0114] “checking a database”);
storing said database in a storage medium ([0114] “checking a database”);
selecting through a graphical user interface on a computing device a particular cancer cell line associated with said target tissue ([0114] “user can enter the type of cancer and/or stage and receive a recommended protocol”);
retrieving, with said computing device, settings data from a database of cell line data and associated settings data in a storage ([0114] “checking a database”); and
applying, with said computing device, said retrieved settings data ([0114]; [0116]; [0121]).
Pennington does not teach
a method for applying cold atmospheric plasma treatment to target tissue.
However, Keidar teaches in the same field of endeavor (Abstract) applying cold atmospheric plasma system to treat cancer to target tissue with different settings (Fig. 4-5; [0003]; [0009]; [0026]; [0028]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Pennington to include cold atmospheric plasma as taught by Keidar because this is an effective cancer treatment ([0009]).
The combination of Pennington and Keidar does not teach
generating a database of cancer cell lines and associated cold atmospheric plasma settings;
applying, with said computing device, said retrieved settings data to a cold atmospheric plasma system.
However, Girard teaches in the same field of endeavor (Abstract) the general teaching that different cancer cell lines will have different reactions to an applied cold atmospheric plasma setting (Fig. 5; Fig. 7; p. 1 paragraph 2 “the plasma composition and the subsequent effects on cells can vary enormously depending on the plasma source, the plasma settings, the ambient conditions and the biological target”; p. 15 last paragraph “We have demonstrated that the sensitivity of the four cell lines to the He plasma treatment parallels their individual sensitivity to H2O2”). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Pennington and Keidar to include these teachings of Girard and so create a database of settings for particular cell lines/types and apply the appropriate settings for a particular cell cancer line, as is taught by Pennington explained above.
Regarding claim 3, in the combination of Pennington, Keidar, and Girard, Girard teaches wherein said predicted CAP effectiveness comprises H202 consumption rate of cancer cells after CAP treatment (p. 15 last paragraph “We have demonstrated that the sensitivity of the four cell lines to the He plasma treatment parallels their individual sensitivity to H2O2”).
Regarding claim 4, in the combination of Pennington, Keidar, and Girard, Girard teaches wherein said cold atmospheric plasma settings in said generated database are based upon a predicted CAP effectiveness derived an H202 consumption rate of cancer cells in a particular cancer cell line after CAP treatment (p. 15 last paragraph “We have demonstrated that the sensitivity of the four cell lines to the He plasma treatment parallels their individual sensitivity to H2O2”).
Regarding claim 5, in the combination of Pennington, Keidar, and Girard, Girard teaches wherein said cold atmospheric plasma settings in said generated database are based upon a predicted CAP effectiveness derived predicting cytotoxicity of cold atmospheric plasma treatment on particular cancer cell lines (Fig. 5; p. 15 last paragraph “We have demonstrated that the sensitivity of the four cell lines to the He plasma treatment parallels their individual sensitivity to H2O2”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pennington, Keidar, and Girard as applied to claim 2 above, and further in view of Yan (Principles of using Cold Atmospheric Plasma Stimulated Media for Cancer Treatment; Published 12/17/2015).
Regarding claim 6, in the combination of Pennington, Keidar, and Girard, Girard teaches wherein said step of generating a database comprises:
removing all medium used to culture a plurality of samples of a first cancer cell line (p. 3 Plasma treatment “cell culture medium was removed”);
adding DMEM or RPMI to each of said plurality of samples of said first cancer cell line (p. 3 Plasma treatment “2.5 mL of DMEM”);
treating each of said plurality of samples of said first cancer cell line with direct CAP treatment (p. 3 Plasma treatment), wherein each of said plurality of samples of said first cancer cell line is treated using only one of a plurality of specific sets of CAP settings and wherein at least two of said plurality of samples of said first cancer cell line are treated with different specific sets of CAP settings (p. 3 Plasma treatment “for different times”);
adding a pre-determined amount of H202-containing medium to each of plurality of samples of said first cancer cell line (p. 3 Sensitivity of cells to H2O2);
culturing said plurality of samples of said first cancer cell line for a pre-determined period of time under pre-determined conditions (p. 3 Plasma treatment; p. 3 Sensitivity of cells to H2O2).
The combination of Pennington, Keidar, and Girard does not teach
measuring an H202 consumption rate by cancer cells in each treated sample of said first cancer cell line; and
predicting optimum CAP settings for said first cancer cell line using obtained measurements of H202 consumption rate by cancer cells in each treated sample of said first cancer cell line.
However, Yan teaches in the same field of endeavor (Abstract) measuring an H202 consumption rate by cancer cells in each treated sample of said first cancer cell line (p. 8 Cancer cells consume the reactive species with a cell line-dependent pattern).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Pennington, Keidar, and Girard to include this teaching of Yan because this recognizes that different cell lines will respond differently to CAP.
The combination of Pennington, Keidar, Girard, and Yan teaches predicting optimum CAP settings for said first cancer cell line using obtained measurements of H202 consumption rate by cancer cells in each treated sample of said first cancer cell line (Girard Fig. 5; p. 15 last paragraph “We have demonstrated that the sensitivity of the four cell lines to the He plasma treatment parallels their individual sensitivity to H2O2”; Yan p. 12 paragraph 1 “a new trend that the cancer cells that could absorb or eliminate the effective species in the surrounding environment faster would be more resistant to the CAPs”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792